Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites an active compound “is selected from but not limited to substances capable of treating plants” which is vague and confusing.  The 
Claim 5 recites the limitation "the low concentration synergistic combination 10-4 – 10-6" in reference to the composition of claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only recites a composition that has synergistic anti-nematode efficacy not a low concentration synergistic combination 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Attar et al. (Ferrocenyl chalcones versus organic chalcones: A comparative study of their nematocidal activity, Bioorganic & Medicinal Chemistry 19 (2011) pages 2055-2073).
Applicant’s Invention
Applicant claims a compositions comprising a) 10-2 – 10-3 M Formula 2 
    PNG
    media_image1.png
    149
    295
    media_image1.png
    Greyscale
 and b) 10-2 – 10-3 M Formula 1 
    PNG
    media_image2.png
    124
    312
    media_image2.png
    Greyscale
 wherein Ring A is 4-ethoxyphenyl or 2-thienyl in a ratio of 1:1.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Attar et al. teach organic chalcones of formula 2 (structure 17) and formula 1 wherein Ring A is 4-ethoxyphenyl or 2-thienyl (structures 25 and 30) (Chart 1).  The compounds showed high activity against zooparasitic nematodes (page 2057, paragraph 1).  Compounds 17, 25 are 30 each demonstrated 100% efficacy against c.elegans nematodes (Figure 3).  Concentrations of 10-3 M chalcones solution in DMSO demonstrate similar results for those where biological active was observed and the saturation point in DMSO was at a concentration of 10-4 M (page 2064, paragraph 1).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Attar et al. does not teach combining compound 17 and compound 25 or combining compound 17 and compound 30, however the compounds are all known to have 100% efficacy against nematodes. It would be prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069, (C.C.P.A. 1980).  Thus, combining compound 17 with compound 25 or 30 as claimed in the instant invention, sets forth prima facie obvious subject matter.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Attar et al. and combine organic chalcones of formula 2 (structure 17) and formula 1 wherein Ring A is 4-ethoxyphenyl or 2-thienyl (structures 25 and 30) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine compound 17 with compound 25 or compound 30 since Attar et al. teach that the compounds all demonstrate 100% efficacy against nematodes.  

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Attar et al. (Ferrocenyl chalcones versus organic chalcones: A comparative study of their nematocidal activity, Bioorganic & Medicinal Chemistry 19 (2011) pages 2055-2073), as applied to claims 1, 2 and 5 in view of Nguyen et al. (Chalcone-based selective inhibitors of a C4 plant key enzyme as novel potential herbicides, published June 6, 2016; Scientific Reports, 6:27333).
Applicant’s Invention
Applicant claims a compositions comprising a) 10-2 – 10-3 M Formula 2 and b) 10-2 – 10-3 M Formula 1 wherein Ring A is 4-ethoxyphenyl or 2-thienyl in a ratio of 1:1.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Attar et al. are addressed in the above 103 rejection.  Attar et al. teach that the chalcones include trans-chalcone as a potential nematicide (chart 1, compound 1).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Attar et al. does not teach combining the composition with extenders, surfactants or emulsifiers.  Attar et al. also does not teach combining the composition with a further agrochemically active compound.  It is for this reason that Nguyen et al. is joined.
Nguyen et al. teach trans-chalcone and other chalcones like butein, robtein and okanin are potent inhibitors of PEPC (page 2, paragraph 1).  Both okanin and or 2, 3, 4,-trihydroxychalcone can be applied as selective and sustainable herbicides against weeds in rice, wheat, soybeans, grains and legumes (page 9, paragraph 3).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Attar et al. and Nguyen et al. teach the use of trans-chalcone and other chalcones.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Attar et al. and Nguyen et al. and add agrochemically active chalcones selected from okanin or 2,3,4,-trihydroxychalcone with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine compound 17 with compound 25 or compound 30 and an additional chalcone selected from 
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/      Supervisory Patent Examiner, Art Unit 1617